    Case: 1:19-cv-04127 Document #: 41 Filed: 08/16/19 Page 1 of 2 PageID #:871




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WESTERN DIGITAL TECHNOLOGIES,
INC.,                                                 Case No. 19-cv-04127

                       Plaintiff,                     Judge John Z. Lee

       v.                                             Magistrate Judge Jeffrey T. Gilbert

TANG WU 888 SHOP, et al.,

                       Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Western Digital

Technologies, Inc. (“Western Digital” or “Plaintiff”) hereby dismisses this action with prejudice

as to the following Defendants:

               Defendant Name                                         Line No.
              Tang Wu 888 Shop                                            1
                 hy-store2017                                             4
                  2017 -Store                                            6
                    88 Shop                                               7
                 Tide shop 68                                             8
             High quality USB store                                      13
                    sf_xyha                                              17
    Case: 1:19-cv-04127 Document #: 41 Filed: 08/16/19 Page 2 of 2 PageID #:871




Dated this 16th day of August 2019.   Respectfully submitted,


                                      /s/ Allyson M. Martin
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law

                                      Counsel for Plaintiff Western Digital
                                      Technologies, Inc.




                                         2
